DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           EDWARD TIGER,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1000

                           [October 14, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 06-010555-CF-10A.

   Ana M. Davide of Ana M. Davide, P.A., Coral Gables, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.